667 F.2d 20
109 L.R.R.M. (BNA) 2862, 94 Lab.Cas.  P 13,484
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AMERICAN SUNROOF CORPORATION; Automobile SpecialtyCorporation; American Sunroof Manufacturing Co.,Respondents.
No. 80-1431.
United States Court of Appeals,Sixth Circuit.
Dec. 23, 1981.

Elliott Moore, Deputy Associate Gen. Counsel, Joseph Schwachter, N. L. R. B., Washington, D. C., for petitioner.
Brian S. Ahearn, Stringari, Fritz, Kreger, Ahearn & Hunsinger, Detroit, Mich., for respondents.
Before EDWARDS, Chief Circuit Judge, ENGEL, Circuit Judge, and PECK, Senior Circuit Judge.

ORDER

1
On receipt and consideration of a petition for enforcement of an order of the National Labor Relations Board finding that respondent violated § 8(a)(1) (1976) of the National Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519, 88 Stat. 395, 29 U.S.C. § 151, et seq.)  (1976); and


2
On review of the briefs and records filed in this proceeding and finding that there is substantial evidence to support the order entered by the National Labor Relations Board, except for the following sentence of the Board order, which is hereby deleted: "(d) Announcing, presenting, or distributing employee handbooks for salaried employees, for the purpose of dissuading employees from supporting or voting for the Union,"


3
Now, therefore, enforcement is granted to said order, with the exception noted above.